
	

113 HRES 195 IH: Expressing support for designation of May 2013 as Health and Fitness Month.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 195
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Veasey submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of May
		  2013 as Health and Fitness Month.
	
	
		Whereas 2/3 of adults and nearly 1 in
			 3 children are overweight or obese in the United States;
		Whereas unhealthy eating habits and lack of physical
			 activity have contributed to the obesity epidemic in the United States;
		Whereas the prevalence of obesity in the United States
			 more than doubled from 15 percent to 34 percent among adults and more than
			 tripled from 5 percent to 17 percent among children and adolescents from 1980
			 to 2008;
		Whereas an obese teenager is 70 percent more likely to
			 become an obese adult;
		Whereas obesity is more common among non-Hispanic Black
			 teenagers (29 percent) than Hispanic teenagers (17.5 percent) or non-Hispanic
			 White teenagers (14.5 percent);
		Whereas 70 percent of American Indian/Alaskan Native
			 adults are overweight or obese;
		Whereas studies indicate that overweight youth may never
			 achieve a healthy weight;
		Whereas a poor diet is associated with major health risks
			 that can cause illness and even death;
		Whereas in addition to healthy eating, people in the
			 United States can experience positive health benefits and be on the path for a
			 better future by incorporating physical activity into daily life, including 30
			 minutes for adults and 60 minutes for children;
		Whereas physical activity can help prevent chronic
			 diseases such as heart disease, cancer, and stroke, control weight, reduce fat,
			 condition the heart and lungs, improve sleep, decrease potential of becoming
			 depressed, increase energy and self-esteem, relieve stress, and increase the
			 chances of living longer; and
		Whereas May 2013 would be an appropriate month to
			 designate as Health and Fitness Month: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of Health and Fitness Month; and
			(2)support efforts to educate the people of
			 the United States on the importance of a healthy and nutritious
			 lifestyle.
			
